Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-32 are objected to because of the following informalities:  
Re Claim 1, Claim 1 recites the limitations "the positive leg" and “the negative leg” in line 9 and line 10.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 2, Claim 2 recites the limitations "AC" in line 3.  The limitation should have a full write out when it is first introduced, i.e. Alternating Current (AC).
Re Claim 4, Claim 4 recites the limitations "QAM" in line 1.  The limitation should have a full write out when it is first introduced, i.e. Quadrature Amplitude Modulated (QAM).
Re Claim 5, Claim 5 recites the limitations "GPIO" in line 1.  The limitation should have a full write out when it is first introduced, i.e. General Purpose Input/Output (GPIO).
Re Claim 8, Claim 8 recites the limitations "the positive leg" and “the negative leg” in line 10 and line 11.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 9, Claim 9 recites the limitations "AC" in line 3.  The limitation should have a full write out when it is first introduced, i.e. Alternating Current (AC).
Re Claim 11, Claim 11 recites the limitations "QAM" in line 1.  The limitation should have a full write out when it is first introduced, i.e. Quadrature Amplitude Modulated (QAM).
Re Claim 12, Claim 12 recites the limitations "GPIO" in line 1.  The limitation should have a full write out when it is first introduced, i.e. General Purpose Input/Output (GPIO).
Re Claim 15, Claim 15 recites the limitations "the positive leg" and “the negative leg” in line 8 and line 9.  There is insufficient antecedent basis for this limitation in the claim.

Re Claim 18, Claim 18 recites the limitations "QAM" in line 1.  The limitation should have a full write out when it is first introduced, i.e. Quadrature Amplitude Modulated (QAM).
Re Claim 19, Claim 19 recites the limitations "GPIO" in line 1.  The limitation should have a full write out when it is first introduced, i.e. General Purpose Input/Output (GPIO).
Re Claim 22, Claim 22 recites the limitations "the positive leg" and “the negative leg” in line 11 and line 12.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 23, Claim 23 recites the limitations "AC" in line 3.  The limitation should have a full write out when it is first introduced, i.e. Alternating Current (AC).
Re Claim 25, Claim 25 recites the limitations "QAM" in line 1.  The limitation should have a full write out when it is first introduced, i.e. Quadrature Amplitude Modulated (QAM).
Re Claim 26, Claim 26 recites the limitations "GPIO" in line 1.  The limitation should have a full write out when it is first introduced, i.e. General Purpose Input/Output (GPIO).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-32 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the apparatus for sending a data signal as a common mode voltage signal on a single balanced differential signal pair, the prior art of record neither anticipate nor render obvious a first network of circuits that transforms the data signal into a common mode voltage signal on the individual conductors of the single balanced differential signal pair of conductors where the positive conductor is the positive leg of the differential signal and the negative conductor is the negative leg of the differential signal; the transformed data signal is transmitted as a common mode voltage signal over the single balanced differential signal pair of conductors where the positive conductor is the positive leg of the differential signal and the negative conductor is the negative leg of the differential signal; and a second network of circuits that transforms the transformed data signal from the common mode voltage signal on the individual conductors of the single balanced differential signal pair of conductors back to the data signal; where the first network of circuits couples to the second network of circuits via the single balanced differential signal pair of conductors.
The prior art of record, also does not teach or suggest the method and the non-transitory program storage device as recited in claims 8, 15, and 22 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631